            Case 1:18-cv-09709-RA Document 80 Filed 08/07/20 Page 1 of 1

                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/7/2020

 MILAN HEGGS,

                                 Plaintiff,                         18-CV-9709 (RA)

                         v.                                              ORDER

 CITY OF NEW YORK, et al.,

                                 Defendants.


RONNIE ABRAMS, United States District Judge:

         As discussed at today’s status conference, the parties shall file a revised proposed case

management plan and scheduling order no later than August 14, 2020, which shall include a date

by which Defendants will file their amended answer. No later than August 31, 2020, the parties

shall file a joint status letter informing the Court as to the parties’ views on whether a referral to

Magistrate Judge Netburn for a settlement conference would be productive at that time. The

joint status letter shall also update the Court on the status of any remaining Defendants who have

not yet filed an appearance in this action.

SO ORDERED.
Dated:      August 7, 2020
            New York, New York


                                                    Ronnie Abrams
                                                    United States District Judge
